       Case 8-16-08155-ast            Doc 29      Filed 01/25/19    Entered 01/25/19 14:46:54




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------X
In re:
                                                                   Chapter 7
OLGA CHRISTODOULAKIS,                                              Case No.: 16-73610-ast

                                    Debtor.
------------------------------------------------------X
GREEN TREE SERVICING LLC,

                                   Plaintiff,                      Adv. Pro. No.: 16-8155-ast

                 - against -

OLGA CHRISTODOULAKIS,

                                    Defendant.
------------------------------------------------------X

        DECISION AND ORDER GRANTING DEBTOR’S MOTIONS TO DISMISS

        Currently pending before the Court are the various motions to dismiss filed by Olga

Christodoulakis (the “Debtor”). [dkt items 5, 12, 21] For the reasons to follow, Debtor’s motions

to dismiss are granted.

                                     JURISDICTION AND VENUE

        The Court has jurisdiction over this core proceeding pursuant to 28 U.S.C.

§§ 157(b)(2)(A), (I), (J) and 1334(b), and the Standing Orders of Reference in effect in the

Eastern District of New York dated August 28, 1986, and as amended on December 5, 2012, but

made effective nunc pro tunc as of June 23, 2011.

                      FINDINGS OF FACT AND CONCLUSIONS OF LAW

        Findings of fact and conclusions of law are not required on a Federal Rule of Civil

Procedure (“FRCP”) 12(b)(6) motion, and this Court accepts as true all properly pled factual

allegations in the Complaint and draws all inferences in favor of the non-moving party for the

purposes of deciding these motions to dismiss.
       Case 8-16-08155-ast            Doc 29       Filed 01/25/19        Entered 01/25/19 14:46:54




                        BACKGROUND AND PROCEDURAL HISTORY 1

        On August 8, 2016, Debtor filed a voluntary petition for relief under Chapter 7 of Title 11

of the United States Code (the “Bankruptcy Code”), assigned case number 16-73610-ast.2

        On October 20, 2016, Green Tree Servicing LLC (the “Plaintiff”) commenced this

adversary proceeding by filing a complaint (the “Complaint” or “First Complaint”) against

Debtor. [dkt item 1] In the Complaint, Plaintiff alleges two causes of action under 11 U.S.C.

§ 523(a)(2)(A), both arising from Debtor’s actions in connection with the free-and-clear sale of a

mortgaged piece of real property and her failure to repay the mortgage, which was unrecorded at

the time of the sale. The debt Plaintiff seeks to be held nondischargeable is a damages award

entered by the U.S. District Court for the Eastern District of New York in an action styled Green

Tree Servicing LLC v. Christodoulakis, et al., (14-cv-2037) (the “District Action”). The

judgment in the District Action was based on the same core facts Plaintiff pled in this adversary

proceeding.

        Here, Plaintiff alleges Debtor’s parents, Nicholas and Alexandra Christodoulakis (the

“Parents”) owned a property known as 2022 Mill Avenue, Brooklyn, New York (the “Property”).

Compl. ¶¶ 8-9. In October 2003, the Parents obtained a $300,000 loan from New Century

Mortgage Corporation which was secured by a mortgage against the Property (the “2003

Mortgage”). Compl. ¶ 10.

        In April 2008, the Parents added Debtor to the title of the Property through a “no

consideration” quitclaim deed, indicating the three owned the Property as tenants in common.



1
  The factual background and procedural history are taken from the pleadings, exhibits and other papers submitted
by the parties, and the public dockets in this case.
2
  Unless otherwise indicated, all statutory references are to title 11 of the United States Code, §§ 101-1532 (the
“Bankruptcy Code”).

                                                         2
      Case 8-16-08155-ast        Doc 29     Filed 01/25/19     Entered 01/25/19 14:46:54




Compl. ¶ 11. Soon thereafter, in April 2008, the Parents and Debtor entered into a contract for

the Parents to sell their interests in the Property to Debtor for $550,000 (the “2008 Sale”).

Compl. ¶ 12. Plaintiff alleges Debtor knew the 2008 Sale was a sham. Compl. ¶ 13.

       Debtor applied to Bank United (“BU”) for a loan to finance the 2008 Sale. Compl. ¶ 14.

Debtor executed a note in favor of BU, dated May 22, 2008, with a principal amount of

$385,000, secured by a mortgage in that amount against the Property (the “BU Note” and “BU

Mortgage,” and together the “BU Loan”). Compl. ¶ 15. Debtor used $295,298.38 of the BU

Loan to satisfy the 2003 Mortgage and the Parents deeded the Property to Debtor (the “Deed”).

However, the BU Mortgage was not recorded when the BU Loan closed, and the Deed was not

recorded and is missing. Compl. ¶¶ 16-18.

       Debtor directed $51,800.18 of the BU Loan to be drawn from the escrow account of

BU’s closing attorney to be paid to her mother, Alexandra. Compl. ¶ 19. The check was

deposited into a JP Morgan Chase account maintained by Debtor for the benefit of her mother.

Compl. ¶¶ 20, 21. Then, between June and November 2008, Debtor made a series of

withdrawals that “were unusually large and not consistent with the normal withdrawals” from the

account, totaling more than $59,000. Compl. ¶¶ 22-23.

       On March 8, 2013, Debtor and the Parents sold the Property for $354,000 to Michael and

Donna Carter (the “2013 Sale”). Compl. ¶ 25. Plaintiff alleges Debtor knew there was a

mortgage against the Property in favor of BU, despite the BU Mortgage being unrecorded.

Compl. ¶ 24. The BU Mortgage was not paid off at the time of the 2013 Sale.

       From March 15 to March 28, 2013, Debtor made another series of cash withdrawals from

the JP Morgan Chase account, totaling more than $100,000. Compl. ¶ 28.

       Plaintiff is the servicer for the BU Note and Mortgage. BU and/or Plaintiff continued to



                                                 3
      Case 8-16-08155-ast        Doc 29    Filed 01/25/19     Entered 01/25/19 14:46:54




bill Debtor for payments due under the BU Note and Mortgage; Plaintiff alleges Debtor “never

re-paid the BU Loan as she had promised to do.” Compl. ¶¶ 24, 29. It was not until May 2013,

and after the 2013 Sale closed, that the BU Mortgage was recorded. Compl. ¶ 17.

       In March 2014, Plaintiff brought suit in federal district court against Debtor and her

Parents. Compl. ¶¶ 29-31.

       In October 2014, Judge Feuerstein awarded Plaintiff an attachment of the real and

personal property of Debtor and her Parents, finding sufficient evidentiary facts that Debtor’s

withdrawals from her bank account after the 2013 Sale were intended to dispose of, transfer, or

hide assets from her creditors. Compl. ¶ 30; Green Tree Servicing LLC v. Christodoulakis, No.

14-cv-2037(SJF)(SIL), 2014 WL 5475514 (E.D.N.Y. 2014). [dkt items 1-8, 11¶ 4, 26-1 at 2]

       In September 2015, the district court found that Debtor breached the BU Note and that

the Parents were unjustly enriched by “pocketing the proceeds” from the 2013 Sale and taking

advantage of the unrecorded BU Mortgage. Green Tree Servicing LLC v. Christodoulakis, 136 F.

Supp. 3d 415 (E.D.N.Y. 2015), amended on reargument, 136 F. Supp. 3d 415 (E.D.N.Y. 2016).

[dkt items 11 ¶ 4, 26-1 at 2]

       In May 2016, a final judgment was entered in favor of Plaintiff in the amount of

$522,254.94 against Debtor and $336,154.26 against the Parents (the “Judgment”). Compl. ¶ 31.

[dkt item 11 ¶ 5]

       The Parents appealed the Judgment but Debtor did not. In April 2017, the U.S. Court of

Appeals for the Second Circuit held that the Parents were not unjustly enriched by Debtor using

the BU Loan to pay off the 2003, but that because the Parents gave up their interest in the

Property, they were unjustly enriched by $106,511.03 in proceeds they received from the 2013

Sale. Green Tree Servicing LLC v. Christodoulakis, 689 F. App’x 66, 70-71 (2d Cir. 2017). [dkt



                                                4
       Case 8-16-08155-ast             Doc 29       Filed 01/25/19         Entered 01/25/19 14:46:54




item 26-1 at 2]

         Here, Plaintiff seeks to except the amount of the Judgment as against Debtor from

discharge. In its First Complaint for its first cause of action, Plaintiff alleges the 2013 Sale was

fraudulent, violated N.Y. Penal Law § 185.10, and the Judgment should be nondischargeable

under § 523(a)(2)(A). Plaintiff’s second cause of action alleges the Judgment is

nondischargeable under § 523(a)(2)(A) because Debtor “aided and abetted her [P]arents in their

fraudulent attempt to use Plaintiff’s assignor’s funds to satisfy the New Century Mortgage,

thereby enabling the three of them . . . to sell the Property in 2013 . . . free and clear of such

mortgage, . . . reaping a windfall of $295,298.38.” Compl. ¶ 37.

         On November 21, 2016, Debtor moved to dismiss the First Complaint pursuant to FRCP

12(b)(6) (the “First MTD”). [dkt item 5] Debtor set forth three arguments: (1) the Complaint fails

to satisfy FRCP 9(b)’s heightened pleading requirements; (2) Plaintiff did not meet its burden of

proof for a § 523(a)(2)(A) exception to discharge; and (3) Plaintiff waived its claim for fraud in

the District Action.

         On December 22, 2016, Plaintiff filed an affirmation in opposition to the First MTD,

asserting the Complaint sufficiently pleads a plausible claim for relief under both causes of

action, and that it did not waive its fraud claim with prejudice. 3 [dkt item 11]

         On December 21, 2016, while the First MTD was pending, Plaintiff filed an amended

complaint (the “First Amended Complaint”), which added several new allegations and a cause of

action under § 523(a)(2)(B). [dkt item 9]

         On December 26, 2016, Debtor moved to dismiss the First Amended Complaint on the


3
  Plaintiff dismissed its fraud claim in the District Action pursuant to FRCP 41(a)(2), which provides that a dismissal
will be without prejudice unless the order of dismissal states otherwise. There is no indication Plaintiff’s fraud
claim was withdrawn with prejudice, therefore Debtor’s argument that Plaintiff is precluded from raising issues of
fraud before this Court is meritless.

                                                          5
      Case 8-16-08155-ast        Doc 29     Filed 01/25/19      Entered 01/25/19 14:46:54




ground that it is untimely (the “Second MTD”). [dkt item 12]

       On January 10, 2017, Plaintiff filed an opposing affirmation to the Second MTD, arguing

that even if the First Amended Complaint is untimely, it relates back to the First Complaint and

the Court should consider the merits of the § 523(a)(2)(B) claim. [dkt item 15]

       Because the First Amended Complaint contained personal identifiers of Debtor, upon

motion, the Court restricted access to it and ordered Plaintiff to file an identical complaint with

the personal identifiers redacted. [dkt item 18]

       In compliance with the Court’s Order, on May 17, 2017, Plaintiff filed a second amended

complaint (the “Second Amended Complaint” and together with the First Amended Complaint,

the “Amended Complaints”). [dkt item 19]

       The Amended Complaints each include allegations that had not been asserted in the

Complaint – primarily that Debtor submitted a “Uniform Residential Loan Application” when

she applied for the BU Loan, in which she stated she was the manager of a diner and made

$6,357 per month, but that Debtor never worked at the diner. Second Am. Compl. ¶¶ 16-17.

Further, Plaintiff alleges Debtor never lived at the Property despite Debtor’s statement in her

loan application that the Property was her primary residence. Second Am. Compl. ¶ 18. Plaintiff

asserts the statements by Debtor in the loan application entitle Plaintiff to an exception to

discharge under § 523(a)(2)(B) for a loan obtained by use of a false financial statement in

writing. Second Am. Compl. ¶¶ 44-47.

       On June 19, 2017, Debtor filed a third motion to dismiss, reiterating the arguments in the

First and Second MTDs and asserting that the Amended Complaint does not relate back to the

First Complaint (the “Third MTD”). [dkt item 21]

       On June 30, 2017, Plaintiff filed an affirmation in opposition to the Third MTD,



                                                   6
      Case 8-16-08155-ast         Doc 29     Filed 01/25/19      Entered 01/25/19 14:46:54




repeating its arguments from its opposition to the Second MTD. [dkt item 22]

       On June 30, 2017, the Court ordered Plaintiff to file a response to the Second MTD by

July 31, 2017 to identify authority to file an untimely amended complaint, the differences in

factual allegations in the three complaints, whether the Amended Complaint should relate back

to the First Complaint, and how a New York Penal Law § 185.10 violation could give rise to a

claim under § 523(a)(2)(A). [dkt item 23] It was not until October 2017 that Plaintiff moved for

an extension of time to comply with the June 2017 order, and did so by misfiling that request in

the main case, not this adversary. [main case dkt item 29] A hearing was originally set for

November 14, 2017 on Plaintiff’s time extension motion, and after sending notice to the parties,

changed by the Court to November 7. Plaintiff did not appear at the November 7 hearing and the

Court deemed the Second and Third MTDs submitted without responses and closed the

pleadings, finding no excusable neglect for Plaintiff’s failure to appear.

       On November 16, 2017, Plaintiff filed a motion to vacate its “default” from failing to

appear on November 7 and to receive an extension of time to comply with the June 2017 order,

stating the email sent by the Court that rescheduled the hearing was directed to a spam folder and

unseen by counsel (the “Motion to Vacate”). [dkt item 26] Debtor opposed this motion, stating

Plaintiff is not in default because there is no entry of default on the docket and Plaintiff’s failure

to appear on account of a purported email malfunction is not excusable neglect. [dkt item 27]

Because no default was entered against Plaintiff, the Motion to Vacate is denied.

                                           DISCUSSION

I. Timeliness and Relation Back of the Amended Complaint

       The deadline to file a complaint asserting an exception to discharge under § 523(a)(2) is

governed by Federal Rule of Bankruptcy Procedure (“FRBP”) 4007. FRBP 4007(c) provides



                                                   7
      Case 8-16-08155-ast        Doc 29     Filed 01/25/19     Entered 01/25/19 14:46:54




that an adversary proceeding under § 523(a)(2) must be commenced “no later than 60 days after

the first date set for the meeting of creditors under § 341(a).” FED. R. BANKR. P. 4007(c). After

this sixty-day period has lapsed and a creditor neither objected nor filed a motion to extend time

for an objection, “a bankruptcy court has no power to determine the dischargeability of the debt

in question.” Re/Max Props., Inc. v. Barnes (In re Barnes), 96 B.R. 833, 835 (Bankr. N.D. Ill.

1989). Even where a creditor has timely filed a § 523(a)(2) complaint, FRCP 15, made

applicable here by FRBP 7015, provides that “[a] party may amend its pleading once as a matter

of course within: (A) 21 days after serving it, or; (B) if the pleading is one to which a responsive

pleading is required, 21 days after service of a responsive pleading or 21 days after service of a

motion under Rule 12(b), . . . whichever is earlier.” FED. R. CIV. P. 15(a)(1). “An amendment to

a pleading relates back to the date of the original pleading when . . . the amendment asserts a

claim or defense that arose out of the conduct, transaction, or occurrence set out—or attempted

to be set out—in the original pleading . . . .” FED. R. CIV. P. 15(c)(1)(B). “An amended

complaint is deemed to arise out of the same conduct, transaction or occurrence as the original

complaint when both are linked by a common core of operative facts.” Rescuecom Corp. v.

Khafaga (In re Khafaga), 431 B.R. 329, 334 (Bankr. E.D.N.Y. 2010) (“Khafaga II”) (quoting

Ainbinder v. Kelleher, No. 92 Civ. 7315(SS), 1997 WL 420279, at *9 (S.D.N.Y. July 25, 1997)).

The essential inquiry to determine “whether the new allegations ‘relate back is whether the

defendant was given adequate notice that such claims might be made upon examining the facts

alleged in the original pleading.’” Marine Midland Bank v. Keplinger & Assocs., Inc., 94 F.R.D.

101, 104 (S.D.N.Y. 1982) (quoting Rosenberg v. Martin, 478 F.3d 520, 526 (2d Cir.), cert.

denied, 414 U.S. 102 (1973)). The new allegations must “amplify the facts alleged in the

original pleading or set forth those facts with greater specificity.” Ainbinder, 1997 WL 420279,



                                                 8
          Case 8-16-08155-ast              Doc 29       Filed 01/25/19          Entered 01/25/19 14:46:54




at * 9 (alteration in original) (quoting Oliner v. McBride’s Indus. Inc., 106 F.R.D. 9, 12

(S.D.N.Y. 1985)).

           Here, it is undisputed that Plaintiff’s First Complaint was timely and that the Amended

Complaint was filed beyond the applicable 21-day period. The deadline to file a complaint to

object to the dischargeability of a debt was November 18, 2016 and the First Complaint was filed

on October 20, 2016. The deadline to amend that complaint was December 13, 2016, which was

21 days after the First MTD was filed, and the Amended Complaint was not filed until December

21, 2016 and is therefore untimely.

           Further, the U.S. Supreme Court has recently emphasized the differences between

§ 523(a)(2)(A) and § 523(a)(2)(B) claims. Lamar, Archer & Cofrin, LLP v. Appling, 138 S. Ct.

1752, 1763-64 & 1763 n.6 (2018). Plaintiff’s § 523(a)(2)(B) claim in the Amended Complaints

do not relate back to the date the First Complaint was filed because it does not arise from the

same core of operative facts as the § 523(a)(2)(A) claims and is based on different elements. 4

Plaintiff’s § 523(a)(2)(A) claims are based upon Debtor’s knowledge of the BU Loan when

selling the Property in 2013 and Debtor’s alleged aiding and abetting of her Parents’ reaping of a

windfall due to the BU Mortgage being unrecorded. The § 523(a)(2)(B) claim is based upon

alleged misstatements contained in Debtor’s application for the BU Loan. This loan application

was not mentioned in or attached to the First Complaint. Further, the § 523(a)(2)(A) claims are

based entirely on Debtor’s actions that occurred after she received the proceeds of the BU Loan

whereas the § 523(a)(2)(B) claim concerns Debtor’s conduct before the BU Loan was advanced,

and more specifically, when Debtor was applying for the BU Loan. The § 523(a)(2)(A) claims

operate on a different timeline and a completely unrelated set of facts than the § 523(a)(2)(B)



4
    Plaintiff does not allege that the First Complaint relates back to the pleadings filed in the District Action.

                                                              9
      Case 8-16-08155-ast        Doc 29      Filed 01/25/19     Entered 01/25/19 14:46:54




claim, and, as such, did not provide Debtor with sufficient notice to warrant a determination that

the Amended Complaints relate back. See Chase v. Chase (In re Chase), No. 8-15-74237-LAS,

2018 WL 2059602, at *7 (Bankr. E.D.N.Y. May 1, 2018); see also Morency v. NYU Langone

Med. Ctr. Hosp., No. 15 Civ. 9142(NRB), 2017 WL 1536057, at *3 (S.D.N.Y. Apr. 17, 2017)

(amendment did not relate back where the original complaint for a 2015 wrongful termination

claim concerned allegations of conduct in 2011 and 2012 and the amended complaint added a

whistleblower claim based upon allegations that occurred “more recently” to the firing); Khafaga

II, 431 B.R. at 335 (amendment did not relate back where the original complaint set forth

allegations that occurred after the execution of franchise agreements and the amended complaint

added allegations that occurred prior to execution); Ainbinder, 1997 WL 420279, at *9

(amendment did not relate back where the original complaint contained no allegations that

occurred after July and the amended complaint added events that took place in November). “The

factual discrepancies between the original and amended claims—different time frames, different

alleged conduct, and different operative facts—preclude a finding that the amended claim relates

back.” Khafaga II, 431 B.R. at 335. Thus, because the § 523(a)(2)(B) claim does not relate back

and the deadline to bring a § 523(a)(2) claim has passed, the § 523(a)(2)(B) claim is untimely

and is dismissed.

       Therefore, the Court need only analyze the timely filed § 523(a)(2)(A) claims for Rule

12(b)(6) purposes.

II. Motion to Dismiss
A. Legal Standard

       Under the U.S. Supreme Court’s Iqbal/Twombly analysis, to survive a motion to dismiss,

a complaint must contain sufficient factual matter, which, when accepted as true, is adequate to

“state a claim for relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009);


                                                 10
      Case 8-16-08155-ast         Doc 29      Filed 01/25/19      Entered 01/25/19 14:46:54




Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim has factual plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the relief sought. Iqbal, 556 U.S at 678; Twombly, 550 U.S. at 556. The

plausibility standard “asks for more than a sheer possibility that a defendant has acted” so as to

create liability. Iqbal, 556 U.S. at 678. Where a complaint pleads facts that are “merely

consistent with” a defendant’s liability, it “stops short of the line between possibility and

plausibility of ‘entitlement to relief.’” Id. (quoting Twombly, 550 U.S. at 557 (internal citations

omitted)).

        Neither Iqbal nor Twombly departed from the standard that, in considering a FRCP

12(b)(6) motion, a court is to accept as true all factual allegations in the complaint and draw all

inferences in favor of the plaintiff. Id. at 678-79; Twombly, 550 U.S. at 556-56; see also

Cleveland v. Caplaw Enters., 448 F.3d 518, 521 (2d Cir. 2006). However, as the Supreme Court

stated in Iqbal, “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678. Moreover, a court need not

“accept as true a legal conclusion couched as a factual allegation,” and “[d]etermining whether a

complaint states a plausible claim for relief will . . . be a context-specific task that requires the

reviewing court to draw on its judicial experience and common sense.” Id. at 678-79 (citing

FED. R. CIV. P. 8(a)(2)).

        When a complaint alleges fraud or mistake, it must also satisfy the heightened pleading

requirements of FRCP 9(b), made applicable here by FRBP 7009. See FED. R. CIV. P. 9(b); Am.

Express Travel Related Servs. Co. v. Henein (In re Henein), 257 B.R. 702, 706 (Bankr. E.D.N.Y.

2001). FRCP 9(b) requires that an allegation of fraud be pled with “particularity,” including

specific facts regarding “the alleged fraudulent statements, identity of the speaker, time and place



                                                  11
      Case 8-16-08155-ast          Doc 29     Filed 01/25/19      Entered 01/25/19 14:46:54




of the statements, and nature of the misrepresentation.” Henein, 257 B.R. at 706 (citing Acito v.

IMCERA Grp., Inc., 47 F.3d 47, 51-52 (2d Cir. 1995)). With respect to fraudulent intent, “state

of mind can be ‘averred generally,’” but the movant “must allege facts that give rise to a strong

inference of fraudulent intent.” Id. (quoting Acito, 47 F.3d at 52). “This inference may be

established either ‘(a) by alleging facts to show that defendant[] had both motive and opportunity

to commit fraud, or (b) by alleging facts that constitute strong circumstantial evidence of

conscious misbehavior or recklessness.’” Am. Honda Fin. Corp. v. Ippolito (In re Ippolito), No.

12-70632-ast, 2013 WL 828316, at *4 (Bankr. E.D.N.Y. Mar. 6, 2013) (quoting Acito, 47 F.3d at

51-52).

          In deciding the Motions to Dismiss, the Court must limit its review to facts and

allegations contained in the complaints, documents incorporated into the complaints by reference

or attached as exhibits and matters of which this Court may take judicial notice. Blue Tree

Hotels, Inv. (Canada), Ltd. v. Starwood Hotels & Resorts Worldwide, Inc., 369 F.3d 212, 217

(2d Cir. 2004); Moxey v. Pryor (In re Moxey), 522 B.R. 428, 437-38 (Bankr. E.D.N.Y. 2014);

see also Int’l Tobacco Partners, Ltd. v. Ohio (In re Int’l Tobacco Partners, Ltd.), 462 B.R. 378,

385 (Bankr. E.D.N.Y. 2011) (“The Court may also consider documents that are integral to the

complaint in deciding a motion to dismiss.” (citing Roth v. Jennings, 489 F.3d 499, 509 (2d Cir.

2007))).

B. § 523(a)(2)(A) Dischargeability

          Section 523(a)(2)(A) provides that a debt is nondischargeable under circumstances where

the debt is “for money, property, services, or an extension, renewal, or refinancing of credit, to

the extent obtained by . . . false pretenses, a false representation, or actual fraud, other than a

statement respecting the debtor’s or an insider’s financial condition.” 11 U.S.C. § 523(a)(2)(A).



                                                  12
       Case 8-16-08155-ast            Doc 29       Filed 01/25/19        Entered 01/25/19 14:46:54




False pretenses, false representation, and actual fraud represent three different concepts, and thus

are treated as three separate causes of action. Jadusingh v. Crossfield (In re Crossfield), No. 8-

11-72505-reg, 2012 WL 3637919, at *3 (Bankr. E.D.N.Y. Aug. 22, 2012); Voyatzoglou v.

Hambley (In re Hambley), 329 B.R. 382, 396 (Bankr. E.D.N.Y. 2005). Plaintiff generally seeks

relief under § 523(a)(2)(A), therefore the Court must evaluate Plaintiff’s first and second causes

of action under all three concepts. See Ippolito, 2013 WL 828316, at *4.

1. False Pretenses

        A cause of action for false pretenses “involves an implied misrepresentation or conduct

intended to create and foster a false impression.” Rescuecom Corp. v. Khafaga (In re Khafaga),

419 B.R. 539, 546 (Bankr. E.D.N.Y. 2009) (“Khafaga I”) (quoting Minority Equity Capital

Corp. v. Weinstein (In re Weinstein), 31 B.R. 804, 809 (Bankr. E.D.N.Y. 1983)). To establish a

claim for false pretenses, a plaintiff must show: “(1) the [defendant] made an omission or

implied misrepresentation; (2) promoted knowingly and willingly by the defendant[]; (3)

creating a contrived and misleading understanding of the transaction on the part of the plaintiff[];

(4) which wrongfully induced the plaintiff[] to advance money, property, or credit to the

defendant.” Ippolito, 2013 WL 828316, at *6 (alterations in original) (quoting Khafaga I, 419

B.R. at 546). The “operative question” for a false pretenses cause of action is whether a plaintiff

adequately alleges the fourth element: inducement. Id. at *6 n.8.

        In the Complaint, Plaintiff did not allege that Debtor omitted or misrepresented any

information when she applied for the BU Loan. 5 C.f. Argento v. Cahill (In re Cahill), No. 15-

72418-reg, 2017 WL 713565, at *2-4, *9 (Bankr. E.D.N.Y. Feb. 22, 2017); Ippolito, 2013 WL

828316, at *6. While a debtor’s conduct that created a false impression to promote a fraudulent


5
 Although Plaintiff alleges Debtor made misstatements in her application for the BU Loan in the Amended
Complaints, those allegations are not considered here because, as set forth above, they do not relate back.

                                                        13
      Case 8-16-08155-ast        Doc 29        Filed 01/25/19   Entered 01/25/19 14:46:54




scheme may be sufficient to constitute false pretenses, such a situation is not alleged here.

Plaintiff alleges Debtor applied for the BU Loan to finance the 2008 Sale and used $295,298.38

of the BU Loan proceeds to satisfy the 2003 Mortgage. Although it is unclear as to why Debtor

used an additional $51,800.18 from the BU Loan to write a check to her mother in connection

with the 2008 Sale and withdrew large sums from the account the check was deposited into, the

allegation that Debtor satisfied the 2003 Mortgage the day after the BU Loan was advanced

demonstrates that the BU Loan was used for the purpose Debtor stated she would use it for – to

finance her purchase of the Property. Plaintiff’s principal allegations focus on conduct that

occurred years after the BU Loan was given to Debtor and by no means were representations or

actions that caused Plaintiff to advance the BU Loan. Accordingly, Plaintiff has failed to

plausibly plead a claim for false pretenses.

2. False Representation

       To establish a claim for false representation under § 523(a)(2)(A), Plaintiff must

demonstrate: “(1) the [Debtor] made a false or misleading statement (2) with intent to deceive (3)

in order for the [P]laintiff to turn over money or property to the [Debtor].” Ippolito, 2013 WL

828316, at *5 (alterations in original) (quoting Crossfield, 2012 WL 3637919, at *4).

“Moreover, a cause of action for false representation requires an express misrepresentation or

statement, either written or oral.” Id. (citing Vidomlanski v. Gabor (In re Gabor), No. 05-18719-

ALG, 2009 WL 3233907, at *4 (Bankr. S.D.N.Y. Oct. 8, 2009)).

       Here, the alleged misrepresentation Plaintiff claims as the basis for both of its

§ 523(a)(2)(A) causes of action is that Debtor promised to repay the BU Loan if the Property

were sold. [dkt item 11 at 6] Plaintiff cites Bombardier Capital, Inc. v. Rodi (In re Rodi), 163

B.R. 1017, 1023 (N.D. Ill. 1994) for the proposition that a statement related to future conduct is a



                                                  14
      Case 8-16-08155-ast        Doc 29     Filed 01/25/19         Entered 01/25/19 14:46:54




sufficient misrepresentation to sustain its claims. However, that is not the law in the Second

Circuit: “[A] promise to be performed in the future is not sufficient to make a debt

nondischargeable, even though there is no excuse for the subsequent breach.” Messmer v. Fenti

(In re Fenti), No. 94-5025, 1994 WL 16167976, at *2 (2d Cir. Oct. 4, 1994); see DeBrizzi v.

Dwyer (In re Dwyer), No. 06-50358-AHWS, 2010 WL 419408, at *3 (Bankr. D. Conn. Jan. 29,

2010); Gomez-Cuevas v. Barrios (In re Barrios), No. 06-11852-brl, 2007 WL 2406881, at *3

(Bankr. S.D.N.Y. Aug. 20, 2007); Kotan v. Austin (In re Austin), 132 B.R. 1, 3-4 (Bankr.

E.D.N.Y. 1991); Farina v. Balzano (In re Balzano), 127 B.R. 524, 531 (Bankr. E.D.N.Y. 1991).

Debtor’s mere promise to repay the BU Loan and later failure to do so is insufficient as a matter

of law to state a § 523(a)(2)(A) claim for false representation.

       Nevertheless, if a debtor had no intention of performing at the time they made a promise,

a debtor’s misrepresentation of their intent is sufficient to sustain a § 523(a)(2)(A) cause of

action. Vaughn v. Williams (In re Williams), 579 B.R. 314, 323 (S.D.N.Y. 2016); Sharmat v.

Gallen (In re Gallen), 559 B.R. 349, 357 (Bankr. S.D.N.Y. 2016). Fraudulent intent can be

inferred but not presumed. Dwyer, 2010 WL 419408, at *4. Such an intent can be inferred

“where the promisor knew or believed that she would be financially unable to perform.”

Williams, 579 B.R. at 314 n.7 (citing Kuper v. Spar (In re Spar), 176 B.R. 321, 327 (Bankr.

S.D.N.Y. 1994)).

       Plaintiff has failed to meet its Iqbal/Twombly burden with respect to pleading facts,

which, if accepted as true, would allow the Court to infer that Debtor did not intend to repay the

BU Loan at the time she signed the BU Note and Mortgage and agreed to repay it. Ippolito,

2013 WL 828316, at * 5. Plaintiff makes no allegations in the Complaint of such intent and did

not contend such until its opposition to the First MTD. Even then, Plaintiff simply repeated from



                                                 15
      Case 8-16-08155-ast         Doc 29      Filed 01/25/19      Entered 01/25/19 14:46:54




Debtor’s counsel’s affirmation that Debtor is a “teacher’s aide . . . with nominal income and no

discernable assets” and concluded that Debtor could not have intended to repay the BU Loan.

[dkt item 11 at 7] Such a recitation is the type of “mere conclusory statement[]” that is

insufficient to survive a motion to dismiss. Iqbal, 556 U.S. at 678. Moreover, since BU made

Debtor the loan it either knew of Debtor’s income and thus could have assessed her ability to pay

the loan, or failed to investigate her income and did not assess her ability to repay the loan; either

way, Plaintiff fails to allege how it reasonably relied on any statement by Debtor as to her ability

to repay the loan at the time it was made with the alleged intent to deceive Plaintiff.

Accordingly, Plaintiff has failed to plausibly plead a claim for false representation.

3. Actual Fraud

        Actual fraud under § 523(a)(2)(A), which refers to common law fraud, requires proof of

the “five fingers” of fraud. Evans v. Ottimo, 469 F.3d 278, 283 (2d Cir. 2006); Crossfield, 2012

WL 3637919, at *5. To establish a claim for actual fraud, a plaintiff must demonstrate: (1) that

the defendant made a false representation; (2) the defendant knew it was false at the time is was

made; (3) that the defendant made the representation with the intention of deceiving the plaintiff;

(4) that the plaintiff justifiably relied on the representation; and (5) the plaintiff sustained

damages that were proximately caused by the false material representation. Citibank v. Olwan

(In re Olwan), 312 B.R. 476, 482 (Bankr. E.D.N.Y. 2004).

        In addition, the Supreme Court recently held that “actual fraud” in § 523(a)(2)(A)

encompasses “forms of fraud, like fraudulent conveyance schemes, that can be effected without a

false representation.” Husky Int’l Elecs., Inc. v. Ritz, 136 S. Ct. 1581, 1586 (2016).

                Fraudulent conveyances typically involve “a transfer to a close
                relative, a secret transfer, a transfer of title without transfer of
                possession, or grossly inadequate consideration.” In such cases, the
                fraudulent conduct is not in dishonestly inducing a creditor to extend

                                                   16
      Case 8-16-08155-ast        Doc 29      Filed 01/25/19     Entered 01/25/19 14:46:54




               a debt. It is in the acts of concealment and hindrance.

Id. at 1587 (citations omitted) (quoting BFP v. Resolution Trust Corp., 511 U.S. 531, 540-41

(1994)). For the reasons set forth above, Plaintiff has failed to identify a false representation

upon which it relied to sustain an actual fraud claim based upon a misrepresentation. Therefore,

the Court will consider whether Plaintiff has properly pled a fraudulent conveyance scheme

cognizable under Husky.

       As to Plaintiff’s first cause of action, Plaintiff asserts that Debtor violated N.Y. Penal

Law § 185.10, which states:

               A person is guilty of fraudulent disposition of mortgaged property
               when, having theretofore executed a mortgage of real or personal
               property or any instrument intended to operate as such, he sells,
               assigns, exchanges, secretes, injures, destroys or otherwise disposes
               of any part of the property, upon which the mortgage or other
               instrument is at the time a lien, with intent thereby to defraud the
               mortgagee or a purchaser thereof.

N.Y. PENAL LAW § 185.10 (McKinney’s 2018). Actual intent to defraud creditors can be shown

by the presence of multiple “badges of fraud,” which are circumstances that support an inference

of intent because they are commonly associated with fraudulent transfers. McCord v. Ally

Financial, Inc. (In re USA United Fleet, Inc.), 559 B.R. 41, 57 (Bankr. E.D.N.Y. 2016). The

badges of fraud include:

               (1) the lack or inadequacy of consideration;
               (2) the family, friendship or close associate relationship between the
               parties;
               (3) the retention of possession, benefit or use of the property in
               question;
               (4) the financial condition of the party sought to be charged both
               before and after the transaction in question;
               (5) the existence or cumulative effect of a pattern or series of
               transactions or course of conduct after the incurring of debt, onset
               of financial difficulties, or pendency or threat of suits by creditors;
               and
               (6) the general chronology of the events and transactions under
               inquiry.

                                                 17
      Case 8-16-08155-ast        Doc 29     Filed 01/25/19      Entered 01/25/19 14:46:54




Id. at 57-58 (citing Salomon v. Kaiser (In re Kaiser), 722 F.2d 1574, 1582-83 (2d Cir. 1983)).

However, Plaintiff made no allegations that could demonstrate Debtor could have possessed the

requisite intent to defraud Plaintiff at the time of the 2013 Sale under any of the aforementioned

six badges of fraud and/or under the Penal Law it cites. Moreover, Plaintiff made no allegations

that suggest the 2013 Sale was itself fraudulent – no allegations were made that the sale was for

inadequate consideration or that it was not an arm’s length sale to a third party. Plaintiff’s chief

concern is what Debtor did or did not do with the proceeds from selling the Property, but not

with the 2013 Sale itself. That removes the 2013 Sale from the realm of a Husky claim as there

are no allegations that the 2013 Sale was a fraudulent transfer nor any indicia of fraud regarding

the 2013 Sale.

       The debt owed by Debtor to Plaintiff has been reduced to a money judgment based on

Debtor’s failure to repay the BU Loan with proceeds from the 2013 Sale. Judge Feuerstein’s

decision was not based upon fraud. Although Plaintiff asserted a fraud claim against Debtor in

the District Action, Plaintiff subsequently withdrew its fraud claim after the court held that

Debtor breached the BU Note. [dkt item 5-2] “Section 523(a)(2)(A) does not provide a cause of

action that simultaneously creates a debt and renders it nondischargeable,” Browne v. Lombard

(In re Lombard), No. 16-11181-BAH, 2017 WL 4857416, at *4 (Bankr. D.N.H. Oct. 25, 2017),

and “Husky does not change the priority scheme of the Code to elevate an unsecured claim for

contract damages to a non-dischargeable claim when it was not obtained by actual fraud,”

Walker v. Vanwinkle (In re Vanwinkle), 562 B.R. 671, 678 (Bankr. E.D. Ky. 2016). What

Plaintiff seems to ignore is that had it recorded the BU Mortgage, the 2013 Sale would likely not

have closed without that mortgage being paid off because the buyer would have insisted on a

release of the BU Mortgage. Accordingly, Plaintiff’s first cause of action fails to plausibly state



                                                 18
      Case 8-16-08155-ast         Doc 29    Filed 01/25/19      Entered 01/25/19 14:46:54




a claim for relief and is dismissed.

       Plaintiff’s second cause of action is that Debtor aided and abetted her Parents to

fraudulently transfer the Property to the Carters as part of the 2013 Sale. However, Plaintiff cites

no authority for the existence of a nondischargeable claim of aiding and abetting a fraudulent

transfer under § 523(a)(2)(A). Further, even if such a claim was cognizable under federal law,

there can be no aiding and abetting a fraudulent transfer if a fraudulent transfer did not occur,

and as set forth above, the 2013 Sale was not fraudulent. See Matson v. Rescue Rangers, LLC

(In re Rescue Rangers, LLC), 576 B.R. 522, 530-31 (Bankr. E.D. Va. 2017). Although Judge

Feuerstein found that the Parents were unjustly enriched due to the 2013 Sale, unjust enrichment

is not fraud—it is a restitution-based remedy. Greene v. Gerber Prods. Co., 262 F. Supp. 3d 38,

77 (E.D.N.Y. 2017). Thus, Plaintiff’s second cause of action fails to plausibly state a claim and

is dismissed.

III. Leave to Amend

       Finally, Plaintiff requested leave to amend its First Complaint in its affirmations in

opposition to the Second and Third MTDs if this Court determined it failed to plausibly state a

claim. [dkt items 15, 22] Although Plaintiff made this request in opposition papers after already

filing the Amended Complaint, Plaintiff has failed to allege any additional facts upon which a

§523(a)(2)(A) claim could be asserted even though it has had ample opportunity to do so. “If an

amendment is futile, ‘it is not an abuse of discretion to deny leave to amend.’” Hampton Bays

Connections, Inc. v. Duffy, 212 F.R.D. 119, 123 (E.D.N.Y. 2003) (quoting Ruffolo v.

Oppenheimer & Co., 987 F.2d 129, 131 (2d Cir. 1993)). An amendment is futile where it

“would be subject to ‘immediate dismissal’ for failure to state a claim or on some other

ground.’” Randolph-Rand Corp. of N.Y. v. Tidy Handbags, Inc., No. 96-1829, 2001 WL



                                                 19
      Case 8-16-08155-ast        Doc 29     Filed 01/25/19      Entered 01/25/19 14:46:54




1286989, at *5 (S.D.N.Y. Oct. 24, 2001) (quoting Jones v. N.Y. State Div. of Military & Naval

Affairs, 166 F.3d 45, 55 (2d Cir. 1999)).

       As set out above, Plaintiff has failed to allege adequate facts to support a § 523(a)(2)(A)

claim. If it did so now, such claims would have to be of such a new and different nature that

they would not relate back. As noted above, the core of operative facts thus far alleged as

supporting the § 523(a)(2)(A) claims are based upon Debtor’s knowledge of the BU Loan when

selling the Property in 2013 and Debtor’s alleged aiding and abetting of her Parents’ reaping of a

windfall due to the BU Mortgage being unrecorded. The time-barred § 523(a)(2)(B) claim that

has been dismissed is based upon alleged misstatements contained in Debtor’s application for the

BU Loan. To sustain § 523(a)(2)(A) claims now would require Plaintiff to allege misconduct of

Debtor in obtaining the BU Loan, which is time barred, or that the 2013 Sale was itself

fraudulent, which has not been alleged and would also be time barred. See Jennis v. Rood, 310 F.

App’x 439, 440 (2d Cir. 2009) (finding an amendment was futile because the relation back

doctrine was not applicable); In re Tamoxifen Citrate Antitrust Litig., 466 F.3d 187, 220 (2d Cir.

2006) (stating leave to amend may be denied “implicitly by not addressing the request when

leave is requested informally in a brief filed in opposition to a motion to dismiss”), abrogated on

other grounds by F.T.C. v. Actavis, Inc., 570 U.S. 136 (2013); Devices Liquidation Trust v.

Pinebridge Vantage Partners, L.P. (In re Pers. Commc’n Devices, LLC), 528 B.R. 229, 245 n.19

(Bankr. E.D.N.Y. 2015) (denying request to grant leave to amend because “any further amended

complaints would be barred as untimely”).

       Thus, because an amendment of the § 523(a)(2)(A) claims would be futile, leave to

amend is denied and Plaintiff’s complaints will be dismissed.




                                                20
      Case 8-16-08155-ast      Doc 29     Filed 01/25/19     Entered 01/25/19 14:46:54




                                       CONCLUSION

       Based upon the foregoing, Debtor’s First MTD is granted because Plaintiff failed to state

a claim under § 523(a)(2)(A), and Debtor’s Second and Third MTDs are granted because the

Amended Complaints are untimely and do not relate back to the First Complaint. Further,

Plaintiff’s Motion to Vacate is denied. This adversary proceeding may be closed.

       SO ORDERED.




                                                             ____________________________
 Dated: January 25, 2019                                              Alan S. Trust
        Central Islip, New York                              United States Bankruptcy Judge

                                              21
